DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 January 2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Enomoto GB 2032657 in view of Wei US 2010/0290119 in further view of Edmondson US 2015/0023141.
Regarding claim 1, Enomoto discloses a timepiece component comprising: 
a substrate layer (i.e. base plate); a coating (i.e. resin formed on the base plate) formed of a layer on at least one part of a top surface of the substrate layer (i.e. on base plate pg. 2 lines 21-48), the layer being superposed on the substrate layer (see Figs. 1 and 2): and a pattern formed on at least one part of the top surface of the substrate layer (element 18 on base plate Figs. 1 and 2), the pattern with or without relief, being visible through the layer (see Fig. 1 and 2 i.e. resin in the 
Enomoto does not disclose the coating is a plurality of layers of organic material and wherein at least one of the plurality of layers is formed directly on a top surface of the pattern, and wherein the pigments include quinophthalone, disazo condensation, monosodium salt (monoazo), isoindolinone, isoindoline, azo compounds, pteridine, diarylide, diketopyrrolopyrrole, benzimidazolone, β-naphtol (Sr), β-naphtol (Ba), anthraquinone, quinacridone, Beta-Oxy Naphtoic Acid (Sr), Beta-Oxy Naphtoic Acid (Ca), dioxazine, Cu-phthalocyanine.
However, it is known in the art that luminescent colored pigments including fluorescent ones can be organic compounds and superposed in layers. Wei discloses the coating includes fluorescent organic pigments with a plurality of layers, where the layers are superposed (i.e. in an overlayer and an underlayer), [0001], [0014], [0015] (elements 122 and 124; perylene for yellow-green layer [0033]and for orange/red shade dye layer[0035]),[0025]-[0029],[0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Enomoto to have the luminescent pigment be made of a plurality of layers as suggested by Wei because the plurality of layers of Wei increases the visibility of the layers especially in low light situations (e.g. dark) to see markings on the dial, etc.
While the combination of Enomoto and Wei as described in the paragraphs above does not disclose the specific organic material, Edmonson discloses the use of organic pigments for timepieces which can include either perylene (as suggested in Wei) or 
	Therefore, particular type of material used to make the organic pigments, absent any criticality, is only considered to be the use of a “preferred” or “optimum” material out of a plurality of well known materials that a person having ordinary skill in the art before the invention was effectively filed would have find obvious to provide using routine experimentation based, among other things, on the intended use of Applicant’s apparatus, i.e., suitability for the intended use of Applicant’s apparatus.  See In re Leshin, 125 USPQ 416 (CCPA 1960) and MPEP 2144.07 where the court stated that a selection of a material on the basis of suitability for intended use of an apparatus would be entirely obvious. In this case, Wei and Edmondson both disclose the use of these particular organic pigments for the use of luminescence. Therefore, choosing which material out of a number of luminescent pigments would be obvious for the purpose of choosing a desired color or brightness level.
Regarding claim 2, Enomoto, Wei, and Edmondson as described in the paragraphs above further disclose the timepiece component, wherein the plurality of layers respectively include different pigments (Wei element 122 the underlayer is made of a yellow-green fluorescent dye; element 124 the overlayer is made of an orange fluorescent dye [0015]) (i.e. the pigments are superposed as described by Wei elements 122 and 124; Enomoto Fig. 1 and 2) 
Regarding claim 4, Enomoto, Wei, and Edmondson as described in the paragraphs above further disclose the timepiece component, wherein the plurality of layers include a luminescent pigment, see Wei [0015][0033][0035],[0053].

Regarding claim 8, Enomoto, Wei, and Edmondson as described in the paragraphs above further disclose a watch comprising a timepiece component, see Enomoto Fig. 1 and 2 (i.e. dial).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Enomoto, Wei, and Edmondson in further view of Ito US 2015/0212493.
Regarding claim 6, Enomoto and Wei as described in the paragraphs above further disclose the timepiece component is opaque the timepiece component including a dial, see Enomoto Fig. 3.
Enomoto, Wei, and Edmondson does not disclose the timepiece component wherein the substrate is transparent or semi-transparent, and wherein the timepiece component is a balance spring, a hand, a crystal, or a watch case back
However, Ito discloses a timepiece component, being a transparent or semi-transparent component the timepiece component including a crystal, hand, or watch case back see Ito Fig. 2, 3 [0017],[0043],[0052][0053] (i.e. cover glass, hands, back cover), or could be a dial [0052],[0053].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the timepiece component of Enomoto, Wei, and Edmondson to be a transparent or semi-transparent component as suggested by Ito because doing so provides a particular aesthetic effect for .
Response to Arguments
Applicant's arguments filed 1 November 2021 and 3 January 2022 have been fully considered but they are not persuasive. 
In response to applicant's argument that Wei is nonanalogous art, applicant is correct in stating that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992). First, applicant’s arguments rely on language solely recited in preamble recitations in claim(s) “timepiece component”. When reading the preamble in the context of the entire claim, the recitation “timepiece component” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02. Regarding applicant’s arguments that considering Wei to be analogous art would be an unreasonable stretch, the examiner disagrees. Again while the express embodiments in the figures of Wei discloses road signage, Wei also discloses that the articles can include various applications including applications where high visibility is desired, such as information dissemination [0002]. Wei is primarily concerned with the fluorescent colorant, not the structure of the article itself, which is a substrate similar to that as claimed. In the instant case, other article with application where high visibility is desired) underneath in low light conditions [0002], [0024], [0034] and offering a superior color by preventing the fluorescent colorant from fading by UV radiation [0003], [0037]. Timepieces are often carried outdoors, so UV exposure is relevant in maintaining a good appearance over time. Therefore, Wei passes at the very least the second test.
For example, retroreflective articles generally require that this fluorescent dye should be of sufficient transparency such that the retroreflective function of the article is not significantly impaired. [0034]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508. The examiner can normally be reached W: 4-8pm; Th: 10am-2pm; F: 10-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844